




AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
DaVita Dialysis
THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this “Agreement”) is made
and entered into as of January 10, 2011 (the “Effective Date”) by and between
the sellers identified on Exhibit A1 attached hereto, having an address at 808
Montparnasse Place, Newtown Square, Pennsylvania 19073 (individually each a
“Seller” and collectively “Sellers”) and AMERICAN REALTY CAPITAL II, LLC, a
Delaware limited liability company, having an address at 405 Park Avenue, 15th
Floor, New York, New York 10022 (“Buyer”).
BACKGROUND
A.Each Seller owns the property or properties set forth next to its name on
Exhibit A1 attached hereto.
B.Buyer desires to purchase the Property and each Seller desires to sell its
Property to Buyer on the terms and conditions set forth in this Agreement.
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)“Base Purchase Price” shall mean the amount listed for each Property as set
forth opposite the designation of such Property on Exhibit A1 attached hereto.
(b)“Broker” shall mean Prescient Property Group, acting as Seller's agent.
(c)“Closing” shall mean the consummation of the transactions contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on the date that is fifteen (15) days after the last day of
the Due Diligence Period (as defined herein). The date of the actual Closing is
sometimes hereinafter referred to as the “Closing Date.” Neither party will need
to be present at Closing, it being anticipated that the parties will deliver all
Closing documents and deliverables in escrow to the Escrow Agent (as defined
herein) prior to the date of Closing.
(d)“Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until 5:00 PM EST on the date that is thirty (30) days
thereafter. Seller shall deliver “PDF” copies to Buyer all of the Due Diligence
Materials (as defined herein) within two (2) business days after the Effective
Date, and for each day that passes thereafter until all of the Due Diligence
Materials are delivered to Buyer, the Due Diligence Period and the Closing Date
shall be extended by one (1) day. If Seller is in default hereunder and Buyer
has notified Seller in writing of such default prior to the expiration of the
Due Diligence Period, the Due Diligence Period will be extended until the
earlier to occur of the following: (i) the date Seller has cured such default,
(ii) the date Buyer terminates this Agreement in accordance with Section 9(b)
hereof, or (iii) the date mutually agreed to by Buyer and Seller, and the
Closing Date shall be extended for an equivalent period.
(e)“Earnest Money” shall mean Five Hundred Thousand Dollars ($500,000.00) and
all interest accrued thereon. The Earnest Money shall be delivered to Escrow
Agent within two (2) business days after the Effective Date. The Earnest Money
shall be deposited by Buyer in escrow with Escrow Agent, to be applied as part
payment of the Purchase Price at the time the sale is closed, or disbursed as
agreed upon in accordance with the terms of this Agreement. Seller and Buyer
each shall pay one-half of all reasonable escrow fees charged by Escrow Agent.
(f)“Escrow Agent” shall mean Chicago Title Insurance Company, whose address is
Suite

1

--------------------------------------------------------------------------------




1325, 1515 Market Street, Philadelphia, PA 19102-1930, Attention: Edwin G.
Ditlow, Telephone: 215-875-4184; Telecopy: 215-732-1203; E-mail:
ditlowe@ctt.com.
(g)“Guarantor” shall mean DaVita, Inc.
(h)“Guaranty” or “Guaranties” shall mean those certain guaranties of each of the
Leases (as defined herein) executed by Guarantor.
(i)“Lease” or “Leases” shall mean those certain leases described on Exhibit A2
attached hereto and made a part hereof between a Seller, as landlord, and the
tenants thereunder, as tenant (each a “Tenant”), as amended.
(j)“Property” shall collectively mean (i) those certain parcels of real
property, all of which are listed on Exhibit A1 attached hereto and made a part
hereof, together with all right, title and interest of the Sellers, if any, in
and to the land lying in the bed of any street or highway in front of or
adjoining such real property, and all appurtenances and all the estate and
rights of the Sellers, if any, in and appurtenant to such parcels of real
property, including, without limitation, all appurtenant easements and
rights-of-way, and the Buildings (as hereinafter defined) and all other
improvements thereon, and all air and subsurface rights appurtenant to such
parcels of real property, as the case may be (such parcels of real property,
together with all such rights and appurtenances, being collectively referred to
herein as the “Land”); (ii) all of the buildings and improvements (each
individually called a “Building” and collectively called the “Buildings”)
situated on the Land; and (iii) all right, title and interest of the Sellers, if
any, in and to the lighting, electrical, mechanical, plumbing and heating,
ventilation and air conditioning systems used in connection with the Land and
the Buildings, and all carpeting, draperies, appliances and other fixtures and
equipment attached or appurtenant to the Land together with all personal
property (other than furniture, equipment not necessary to operate the Buildings
or building systems and not permanently affixed to the Buildings or Land, trade
fixtures and inventory) owned by the Sellers, if any, and located on the Land or
on and/or in the Buildings (collectively, the “Personal Property”). Any
references to “Property” in the singular, such as references to “a Property” or
“each Property” refer to an individual parcel of Land and the matters described
in subsection (ii) in connection with such Land.
(k)“Seller's Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:

2

--------------------------------------------------------------------------------




 
Vincent Curran, Jr.
Palestra Properties, Inc.
808 Montparnasse Place
Newtown Square, PA 19073
Tel. No.: (610) 642-3502
Fax No.: (610) 643-3354
Email: vcurran1@aol.com
and to:
 
 
Craig L. Finger, Esquire
Fox Rothschild LLP
2000 Market Street, 20th Floor
Philadelphia, PA 19103
Tel. No.: (215) 299-2717
Fax No.: (215) 299-2150
Email: cfinger@foxrothschild.com
and to:
Robert Murdocca
Palestra Properties
175 Strafford Avenue (Big 4)
Ste. 1-308
Wayne, PA 19087-3396
Tel. No.: (610) 986-3290
Fax No.: (610) 471-0500
Email: rmurdocca1@gmail.com

(l)“Buyer's Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:

3

--------------------------------------------------------------------------------




 
William M. Kahane
American Realty Capital II, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6503
Fax No.: (212) 421-5799
Email: wkahane@arlcap.com
and to:
 
 
Jesse Galloway
American Realty Capital II, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6516
Fax No.: (212) 415-6507
Email: jgalloway@arlcap.com
and Due Diligence Materials to:
 
duediligence@arlcap.com

2.Purchase and Sale of the Property. Subject to the terms of this Agreement,
each Seller agrees to sell to Buyer such Seller's Property for the Purchase
Price set forth below in Section
3.Purchase Price.
(a)The purchase price (“Purchase Price”) to be paid by Buyer to a Seller for
such Seller's Property is the aggregate of (i) the Base Purchase Price for such
Property shown on Exhibit A, plus (ii) Buyer's Closing Costs (as defined in
Section 4 of this Agreement below).
(b)In the event this Agreement is terminated for any reason pursuant to the
terms hereof with respect to one or more of the Properties, this Agreement shall
continue in full force and effect with respect to the remaining Properties and
the Purchase Price shall be reduced by the amount shown on Exhibit A1 with
respect to such terminated Property or Properties. The amounts which would have
been Buyer's Closing Costs with respect to such terminated Property or
Properties shall be excluded from Buyer's Closing Costs hereunder and Seller
shall not be obligated to pay any of such excluded costs.
(c)All amounts payable by Buyer to Sellers under this Agreement, unless
otherwise specified, shall be paid by wire transfer of immediately available
funds to Escrow Agent, at the time of Closing, or as otherwise agreed to between
Buyer and Sellers.
4.Proration of Expenses and Payment of Costs and Recording Fees.
(a)All real estate taxes, ad valorem rollback taxes, personal property taxes,
water and sewer use charges, and any other charges and assessments constituting
a lien on the Property (collectively “Taxes and Assessments”) due and payable on
or before the Closing Date shall be remitted to the collecting authorities or to
the Escrow Agent by Sellers prior to or at Closing. There shall be no closing
adjustments between the parties for Taxes and Assessments which the Tenants are
responsible for in accordance with the provisions of the Leases.
(b)All rents shall be prorated as of the Closing Date with Buyer being credited
for rent

4

--------------------------------------------------------------------------------




attributable to the day of Closing.
(c)Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Seller's
Closing Costs”:
(i)Broker's commission payments (for both leasing and sales commissions earned),
in accordance with Section 24 of this Agreement; and
(ii)All costs incurred in connection with the release of existing debt,
including, but not limited to, prepayment penalty fees and recording fees for
documents providing for the release of the applicable Property from the existing
debt.
(d)Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer's
Closing Costs”:
(i)All fees relating to the recording of the Deed for each Property and for all
costs and expenses in connection with Buyer's financing, including appraisal,
points, commitment fees and the like and costs for the filing of all documents
necessary to complete such financing and related documentary stamp tax and
intangibles tax; and
(ii)Buyer shall pay for the cost of its own survey, Phase 1 environmental study
and due diligence investigations.
Buyer's Closing Costs shall be paid or reimbursed by Seller and shall be
allocated among and added to the Base Purchase Prices set forth in Exhibit A1 to
establish the final Purchase Price for each Property, but Buyer shall pay for
any increase in title insurance policy premiums or transfer tax or conveyance
costs or any other costs resulting from such increase in Purchase Price, to the
effect that Seller's payment of Buyer Closing costs is economically neutral to
Seller.
(e)Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
(f)All owner's title insurance policy premiums, including any endorsements
issued in connection with such owner's title insurance policy and all transfer
taxes and conveyance fees on the sale and transfer of a Property shall be paid
and allocated between each Seller and Buyer in accordance with the custom for
the State and County in which each such Property is located. Buyer shall pay all
lender's title insurance policy premiums, including any endorsements issued in
connection with such lender's title insurance policies.
5.Title. At Closing, Seller agrees to convey to Buyer fee simple good and
marketable title to each Property by special warranty deed, free and clear of
all liens, defects of title, conditions, easements, assessments, restrictions,
and encumbrances except for existing building restrictions, ordinances, and
easements of roads, privileges, rights or easements visible on the ground, or
rights in favor of public service companies and for Permitted Exceptions (as
hereinafter defined).
6.Examination of Property. Seller and Buyer hereby agree as follows:
(a)Buyer shall order a title commitment (the “Title Commitment”) for each
Property from Escrow Agent promptly after the Effective Date. All matters shown
in the Title Commitment with respect to which Buyer fails to object by written
notice to Seller (“Buyer's Objection Notice”) prior to the expiration of the Due
Diligence Period shall be deemed “Permitted Exceptions”; provided, however,
Permitted Exceptions shall not include and Seller shall be obligated to cure or
remove any mechanic's lien or any monetary lien, except for taxes and special
assessments not yet due and payable, or any deeds of trust, mortgage, or other
loan documents secured by the Property. Seller shall have five (5) days after
receipt of Buyer's Objection Notice within which to notify Buyer in writing
(“Seller's Notice”) that Seller did or shall cure or remove such objectionable
title matters, or to notify Buyer that Seller cannot or will not cure or remove
such objectionable title matters. As to any exception to which Buyer timely
objects and Seller then does not notify Buyer that Seller did or shall remove
such exception, Buyer shall be deemed to have accepted and agreed to accept
title subject thereto unless Buyer timely exercises Buyer's right to terminate
this Agreement as provided in Section 9(b)(ii). If any matter not revealed in
the Title Commitment is discovered

5

--------------------------------------------------------------------------------




by Buyer or by the Escrow Agent after the expiration of the Due Diligence Period
and is thereafter added to the Title Commitment by the Escrow Agent at or prior
to Closing, Buyer shall have until the earlier of (i) five (5) days after the
Buyer's receipt of the updated, revised Title Commitment showing the new title
exception, together with a legible copy of any such new matter, or (ii) the date
of Closing, to provide Seller with written notice of its objection to any such
new title exception (an “Objection”). If Seller does not remove or cure such
Objection within five (5) days after Seller's receipt of such written notice
from Buyer, Buyer may by written notice delivered to Seller terminate this
Agreement, in which case the Earnest Money shall be returned to Buyer, and
neither party shall have any further obligation hereunder, except as otherwise
expressly set forth herein.
(b)Within two (2) business days following the Effective Date, Seller shall
provide to Buyer “PDF” copies of the following documents and materials
pertaining to each Property to the extent within Seller's possession or
reasonably obtainable by Seller or Seller's counsel:
 
Abbeville
Okmulgee
Osceola
Lincoln
Shreveport
Marked Tree
Lease and all its Amendments
X
X
X
X
X
X
Lease Rent Commencement Memo
X
X
X
not applic.
X
X
Guaranty to Lease
X
X
X
X
X
X
acquisition survey
X
X
X
X
X
X
acquisition PCA
not applic.
X
not applic.
X
not applic.
not applic.
acquisition of title policy
X
X
X
X
X
X
acquisition Phase I
X
X
X
X
X
X
acquisition other enviro, if any
not applic.
X
not applic.
not applic.
not applic.
not applic.
tenant site layout
X (in Plans)
X (in Plans)
X (in Plans)
X (in lease)
X (in Plans)
X (in Plans)
tenant floor plan
X (in Plans)
X (in Plans)
X (in Plans)
X (in lease)
X (in Plans)
X (in Plans)
zoning letter
does not exist
does not exist
does not exist
does not exist
does not exist
does not exist
plans
X
X
X
X
X
X
final lien releases
X
X
X
not applic.
X
X
C.O.
X
X
X
X
X
X
leasing commission agreement
X
X
X
not applic.
X
X
tenant's insurance ACORD, for property
X
X
X
X
X
X
tenant's insurance ACORD, for liability
X
X
X
X
X
X
 
 
 
 
 
 
 

(the items marked by “x” in the above chart collectively being the “Due
Diligence Materials”). To the extent within Seller's possession, Seller shall
deliver any other documents relating to each Property reasonably requested by
Buyer within three (3) business days following such request. Buyer hereby
acknowledges that the Due Diligence Materials and any other documents delivered
to Buyer are being delivered to Buyer solely as an accommodation to Buyer and
that Sellers are not making any representations or warranties as to the accuracy
or completeness of any information contained in the Due Diligence Materials or
such other documents.
(c)Additionally, during the term of this Agreement, Buyer, its agents and
designees, shall have the right to enter each Property for the purposes of
inspecting the Property, conducting soil tests, and making surveys, mechanical
and structural engineering studies, inspecting construction, and conducting any
other investigations and inspections as Buyer may reasonably require to assess
the condition and suitability of the Property; provided, however, that such
activities by or on behalf of Buyer on the Property shall not damage the
Property nor interfere with construction on the Property or the conduct of
business by Tenant under the Lease; and provided further, however, that Buyer
shall indemnify and hold Sellers and Tenant harmless from and against any and
all claims or damages to the extent resulting from the activities of Buyer or
Buyer's agents, contractors, employees or invitees on the Property, and Buyer
shall repair any and all damage caused, in whole or in part, by Buyer and return
the Property to its condition prior to such damage, which obligation shall
survive Closing or any termination of this Agreement. Buyer shall and Buyer
shall

6

--------------------------------------------------------------------------------




require its representatives to obtain and keep in force and shall deliver to
Sellers prior to entry upon the Property certificates of insurance evidencing at
a minimum the following insurance coverage: (i) Workmen's Compensation,
according to applicable statutory requirements; (ii) Commercial General
Liability Insurance covering operations and any and all subcontractors,
automobiles (including owned, non-owned or hired vehicles) and subcontractors,
with a minimum limit applicable to Bodily Injury Liability (including, but not
limited to, wrongful death); (iii) Contractor's pollution liability insurance
coverage of $1,000,000 single limit per incident or occurrence and in the
aggregate; and (iv) Property Damage Liability of $1,000,000 single limit per
incident or occurrence and in the aggregate. The certificates of insurance
delivered to Sellers as evidence of the coverages described above shall name
Sellers and the Tenant named in the Lease, as additional insured under the
commercial general liability policy applicable to the due diligence
investigation by means of an endorsement to the policy, a signed duplicate of
which endorsement shall be furnished to Sellers by Buyer prior to entry upon the
Property and the commencement of the due diligence investigation. All
deductibles under any policies of insurance shall be reflected on the
Certificate of Insurance. All insurance shall be primary without right of
contribution of any other insurance carried by Sellers or the Tenant. Each
Certificate of Insurance shall provide that thirty (30) days prior written
notice shall be given to Sellers in the event of a cancellation or material
change in the policies. Buyer's contracts with its representatives shall not in
any respect limit insurance coverage or liability. Each Seller shall reasonably
cooperate with the efforts of Buyer and the Buyer's representatives to inspect
the Land on each Property and the Buildings.
(d)In the event Buyer desires to speak and meet with Tenant in connection with
Buyer's due diligence, Buyer shall contact the Broker who shall coordinate all
such discussions and meetings. Upon signing this Agreement, Seller shall provide
Buyer with the name of a contact person(s) for the purpose of arranging site
visits. Buyer shall give Seller reasonable written notice (which in any event
shall not be less than two (2) business days) before entering any of the
Properties, and Seller may have a representative present during any and all
examinations, inspections and/or studies on the Property.
(e)Buyer shall have the unconditional right, for any reason or no reason, to
terminate this Agreement as to any Property by giving written notice thereof to
Seller prior to the expiration of the Due Diligence Period, in which event this
Agreement shall become null and void with respect to such Property or Properties
identified in such written termination notice, Buyer shall receive a refund of a
proportionate amount of the Earnest Money as reflected on Exhibit A1, and all
rights, liabilities and obligations of the parties under this Agreement shall
expire with respect to such Property or Properties, except as otherwise
expressly set forth herein. In the event of such termination of this Agreement
by Buyer, Buyer shall return or dispose of any Due Diligence Materials provided
by Seller to Buyer. If Buyer does not give the aforesaid notice to Seller prior
to the expiration of the Due Diligence Period Buyer shall be deemed to have
waived any and all rights to terminate this Agreement as set forth in this
Section 6.
(f) Within five (5) days following the Effective Date, Sellers shall request
Estoppel Certificates from each Tenant and Guarantor (and simultaneously provide
Buyer with a copy of such request) in the form attached hereto as Exhibit F for
each Property (the “Tenant Estoppel Certificate”). It shall be a condition of
Closing that Sellers shall have obtained a Tenant Estoppel Certificate from each
Tenant and Guarantor, and Sellers shall use good faith efforts to obtain the
same. Sellers shall promptly deliver to Buyer photocopies or pdf files of the
executed Tenant Estoppel Certificates when Sellers receives the same.
(g)Sellers shall use reasonable efforts to obtain a subordination,
non-disturbance and attornment agreement from Tenant in form and substance
reasonably acceptable to Buyer and Buyer's Lender, if requested by Buyer (the
“SNDA”). Buyer shall provide the requested form of the SNDA to Sellers within
five (5) days following the Effective Date.
(a)Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer.
7.Risk of Loss/Condemnation.
(a)Upon an occurrence of a casualty, condemnation or taking with respect to any
Property, Sellers shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to all of the Property,

7

--------------------------------------------------------------------------------




except as otherwise expressly provided herein, shall be borne by Sellers. In the
event all or any portion of any Property is damaged in any casualty or condemned
or taken (or notice of any condemnation or taking is issued) so that: (a) Tenant
has a right of termination or abatement of rent under the Lease for such
Property, or (b) with respect to any casualty, if the cost to repair such
casualty would exceed ten percent (10%) of the Base Purchase Price for such
Property as set forth on Exhibit A1, or (c) with respect to any condemnation,
any Improvements or access to the Property or more than five percent (5%) of the
Property is (or will be) condemned or taken, then, Buyer may elect to terminate
this Agreement with respect to each such Property by providing written notice of
such termination to Sellers within ten (10) business days after Buyer's receipt
of notice of such condemnation, taking or damage, upon which termination a
proportionate part of the Earnest Money shall be returned to the Buyer in
accordance with the Purchase Price as set forth on Exhibit A1 and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement with respect to such Property, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (of any notice thereof), if
Buyer does not elect to cancel this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Sellers shall assign to Buyer at the Closing
the rights of Sellers to the awards, if any, for the condemnation or taking, and
Buyer shall be entitled to receive and keep all such awards. With respect to a
casualty, if Buyer does not elect to terminate this Agreement with respect to
any such Property or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Sellers shall
assign to Buyer at the Closing the rights of Sellers to the proceeds under
Seller's insurance policies covering such Property with respect to such damage
or destruction (or pay to Buyer any such proceeds received prior to Closing) and
pay to Buyer the amount of any unpaid deductible with respect thereto, and Buyer
shall be entitled to receive and keep any monies received from such insurance
policies.
(b)In the event of a dispute between Sellers and Buyer with respect to the cost
of restoration under Section 7(a) above, an engineer designated by Seller and an
engineer designated by Buyer shall select an independent engineer licensed to
practice in the State or Commonwealth in which the Property is located, who
shall resolve the dispute, and said engineer's decision shall be final, binding
and unappealable. Buyer and Sellers shall share all fees, costs and expenses of
the engineer so selected equally. Such a selection process may be initiated by
either party upon ten (10) days prior written notice to the other given at any
time during the period within which Buyer may terminate this Agreement under
Section 7(a), and, in the event such notice is given, the deadline for Buyer's
termination of this Agreement under Section 7(a) and the deadline for Closing
set forth in Section 1(c) shall be extended until fifteen (15) days following
the decision of the independent engineer selected under this Section 7(e)..
8.Earnest Money Disbursement. The Earnest Money shall be held by Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:
(a)If the Closing occurs, the Earnest Money shall be applied as part payment of
the Purchase Price. If for any reason the Closing does not occur, Escrow Agent
shall deliver the Earnest Money to Seller or Buyer only upon receipt of a
written demand therefor from such party, subject to the following provisions of
this clause (a). Subject to the last sentence of this clause (a), if for any
reason the Closing does not occur and either party makes a written demand (the
“Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow Agent shall
give written notice to the other party of the Demand within one business day
after receipt of the Demand. If Escrow Agent does not receive a written
objection from the other party to the proposed payment within five (5) business
days after the giving of such notice by Escrow Agent, Escrow Agent is hereby
authorized to make the payment set forth in the Demand. If Escrow Agent does
receive such written objection within such period, Escrow Agent shall continue
to hold such amount until otherwise directed by written instructions signed by
Seller and Buyer or a final judgment of a court. Notwithstanding the foregoing
provisions of this clause (a) if Buyer delivers a notice to Escrow Agent stating
that Buyer has timely and properly terminated this Agreement on or prior to the
expiration of the Due Diligence Period, then Escrow Agent shall immediately
return the Earnest Money to Buyer without the necessity of delivering any notice
to, or receiving any notice from Seller.

8

--------------------------------------------------------------------------------




(b)The parties acknowledge that Escrow Agent is acting solely as a stakeholder
at their request and for their convenience, that Escrow Agent shall not be
deemed to be the agent of either of the parties, and that Escrow Agent shall not
be liable to either of the parties for any action or omission on its part taken
or made in good faith, and not in disregard of this Agreement, but shall be
liable for its negligent acts and for any liabilities (including reasonable
attorneys' fees, expenses and disbursements) incurred by Seller or Buyer
resulting from Escrow Agent's mistake of law respecting Escrow Agent scope or
nature of its duties. Seller and Buyer shall jointly and severally indemnify and
hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys' fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent's duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent has received and shall hold the Earnest
Money in escrow, and shall disburse the Earnest Money pursuant to the provisions
of this Section 8.
9.Default.
(a)In the event that Seller is ready, willing and able to close in accordance
with the terms and provisions hereof, and Buyer defaults in any of its
obligations undertaken in this Agreement, Seller shall be entitled to, as its
sole and exclusive remedy and in its sole discretion to either: (i) waive such
default and proceed to Closing in accordance with the terms and provisions
hereof; or (ii) declare this Agreement to be terminated, and Seller shall be
entitled to immediately receive all of the Earnest Money as liquidated damages
as and for Seller's sole remedy. Upon such termination, neither Buyer nor Seller
shall have any further rights, obligations or liabilities hereunder, except as
otherwise expressly provided herein. Seller and Buyer agree that (x) actual
damages due to Buyer's default hereunder would be difficult and inconvenient to
ascertain and that such amount is not a penalty and is fair and reasonable in
light of all relevant circumstances, (y) the amount specified as liquidated
damages is not disproportionate to the damages that would be suffered and the
costs that would be incurred by Seller as a result of having withdrawn the
Property from the market, and (z) Buyer desires to limit its liability under
this Agreement to the amount of the Earnest Money paid in the event Buyer fails
to complete Closing. Seller hereby waives any right to recover the balance of
the Purchase Price, or any part thereof, and the right to pursue any other
remedy permitted at law or in equity against Buyer. In no event under this
Section or otherwise shall Buyer be liable to Seller for any punitive,
speculative or consequential damages.
(b)In the event that Buyer is ready, willing and able to close in accordance
with the terms and provisions hereof, and Seller defaults in any of its
obligations undertaken in this Agreement, Buyer may, as its sole and exclusive
remedy, either: (i) waive any unsatisfied conditions and proceed to Closing in
accordance with the terms and provisions hereof; (ii) terminate this Agreement
with respect to any one or all Properties by delivering written notice thereof
to Seller no later than Closing, upon which termination the a proportionate part
or all , as the case may be, of the Earnest Money shall be refunded to Buyer,
Seller shall pay to Buyer all of the out-of-pocket costs and expenses incurred
by Buyer in connection with this Agreement not to exceed $10,000 per property,
which return and payment shall operate to terminate this Agreement and release
Seller and Buyer and Seller and Buyer shall be released from any and all
liability hereunder, except those which are specifically stated herein to
survive any termination hereof; (iii) to enforce specific performance of
Seller's obligations hereunder; or (iv) by written notice to Seller given on or
before the Closing Date, extend the Closing Date for a period of up to thirty
(30) days (the “Closing Extension Period”) to permit Seller to remedy any such
default, and the “Closing Date” shall be moved to the last day of the Closing
Extension Period. If Buyer so extends the Closing Date for the Closing Extension
Period, then Seller may, but shall not be obligated to, cause said conditions to
be satisfied during the Closing Extension Period. If Seller does not cause said
conditions to be satisfied during the Closing Extension Period, then Buyer shall
have the remedies set forth in Section 9(b)(i) through (iii) above except that
the term “Closing” as used in this Section 9(b) shall be revised to reflect the
Buyer's election of remedies under this Section 9(b). In no event under this
Section or otherwise shall Sellers be liable to Buyer for any punitive,
speculative

9

--------------------------------------------------------------------------------




or consequential damages.
10.Closing. The Closing shall consist of the execution and delivery of documents
by each Seller and Buyer with respect to each Property as set forth below, and
delivery by Buyer to Sellers of the Purchase Price in accordance with the terms
of this Agreement.
(a)Each Seller shall deliver to Escrow Agent for the benefit of Buyer at Closing
the following executed documents for such Seller's Property:
(i)A Special Warranty Deed in the form attached hereto as Exhibit B. The legal
description in each such Deed shall be the same as the legal description by
which such Seller took title to its Property;
(ii)An Assignment and Assumption of Lease and Security Deposits, in the form
attached hereto as Exhibit C (“Assignment and Assumption of Lease”).
(iii)A Bill of Sale in the form attached hereto as Exhibit D;
(iv)An Assignment of Contracts, Permits, Licenses and Warranties for each
Property, in the form of Exhibit E (“Assignment of Contracts”);
(v)An original Tenant Estoppel Certificate signed by both Tenant and Guarantor
dated no earlier than ten (10) days prior to the date of Closing. In addition,
the business terms of the Tenant Estoppel Certificate must be in accordance with
and not contradict the Lease;
(vi)To the extent in such Seller's possession, originals of the Warranties (as
hereinafter defined), the general contractor warranty in the form attached
hereto as Exhibit H and any additional warranties required by such Seller's
Lease, re-issued at Seller's expense, to Buyer or Tenant, as requested by Buyer;
(vii)A settlement statement setting forth the Purchase Price, all prorations and
other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(viii)All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the Deed;
(ix)Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(x) A certificate pursuant to Section 1445 of the Internal Revenue Code of 1986,
as amended, or the regulations issued pursuant thereto, certifying the non
foreign status of such Seller;
(xi)An owner's title affidavit as to mechanics' liens and possession and other
matters in customary form reasonably acceptable to such Seller and Escrow Agent;
(xii)If required, and if obtained by Seller, an original SNDA fully executed and
notarized by Tenant;
(xiii)A Letter to Tenant in form of Exhibit G attached hereto;
(xiv)A certificate of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Lease, which shall
name Buyer and its mortgagee as additional insured parties and/or as loss payees
and/or mortgagees, as appropriate, as their respective interests may appear; and
(xv)Such other instruments as are reasonably required by Buyer or Escrow Agent
to close the escrow and consummate the purchase of the Property in accordance
with the terms hereof.
(b)Buyer shall deliver to Escrow Agent for the benefit of Seller, at Closing,
the following executed documents for each Property.
(i)An Assignment and Assumption of Lease for each Property;
(ii)An Assignment of Contracts for each Property;
(iii)A settlement statement setting forth the Purchase Price, all prorations and
other adjustments made pursuant to the terms hereof, and the funds required for
Closing as contemplated hereunder;
(iv)All transfer tax statements, declarations and filings as may be necessary or
appropriate for purposes of recordation of the Deed;

10

--------------------------------------------------------------------------------




(v)Good Standing Certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent; and
(vi)Such other instruments as are reasonably required by Seller or Escrow Agent
to close the escrow and consummate the purchase of the Property in accordance
with the terms hereof.
(c)At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, and shall deliver the
balance of the Purchase Price to Seller. Buyer shall have the right to advance
the Closing upon five (5) days prior written notice to Seller; provided that all
conditions precedent to both Buyer's and Seller's respective obligations to
proceed with Closing under this Agreement have been satisfied (or, if there are
conditions to a party's obligation to proceed with Closing that remain
unsatisfied, such conditions have been waived by such party). Buyer shall have a
one time right to extend the Closing for up to fifteen (15) days upon written
notice to Seller to be received by Seller at least five (5) days prior to the
date scheduled for the Closing. The Closing shall be held through the mail by
delivery of the closing documents to the Escrow Agent on or prior to the Closing
or such other place or manner as the parties hereto may mutually agree.
11.Representations by Seller. For the purpose of inducing Buyer to enter into
this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, each Seller makes the following representations and
warranties to Buyer as of the date hereof and as of the Closing Date with
respect solely to the Property owned by such Seller:
(a)Seller is duly organized (or formed), validly existing and in good standing
under the laws of its state of organization, and to the extent required by law,
the State in which its Property is located. Seller has the power and authority
to execute and deliver this Agreement and all closing documents to be executed
by Seller, and to perform all of Seller's obligations hereunder and thereunder.
Neither the execution and delivery of this Agreement and all closing documents
to be executed by Seller, nor the performance of the obligations of Seller
hereunder or thereunder will result in the violation of any law or any provision
of the organizational documents of Seller or will conflict with any order or
decree of any court or governmental instrumentality of any nature by which
Seller is bound;
(b)Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease;
(d)Except for violations cured or remedied on or before the date hereof, Seller
has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(e)With respect to the Lease: (i) the Lease forwarded to Buyer under Section
6(b)(i) are true, correct and complete copy of the Lease; (ii) the Lease is in
full force and effect and, to the best of Seller's knowledge, there is no
default thereunder; (iii) no brokerage or leasing commissions or other
compensation is or will be due or payable to any person, firm, corporation or
other entity with respect to or on account of the current term of the Leases or
any extension or renewal thereof; (iv) Seller has no outstanding obligation to
provide Tenant with an allowance to construct, or to construct at its own
expense, any tenant improvements; and (v) the rent for Seller's Property is as
set forth on Exhibit A2;
(f)To the best of Seller's knowledge, there are no occupancy rights, leases or
tenancies affecting the Property other than those arising under the Lease.
Neither this Agreement nor the consummation of the transactions contemplated
hereby is subject to any first right of refusal or other purchase right in favor
of any other person or entity; Except for this Agreement, Seller has not entered
into any written agreements for the purchase or sale of the Property, or any
interest therein which has not been terminated;
(b)To Seller's knowledge, except as set forth in the environmental reports

11

--------------------------------------------------------------------------------




delivered by Seller to Buyer, no hazardous substances have been generated,
stored, released, or disposed of on or about the Property in violation of any
law, rule or regulation applicable to the Property which regulates or controls
matters relating to the environment or public health or safety (collectively,
“Environmental Laws”). Seller has not received any written notice from (nor
delivered any notice to) any federal, state, county, municipal or other
governmental department, agency or authority concerning any petroleum product or
other hazardous substance discharge or seepage. For purposes of this Subsection,
“hazardous substances” shall mean any substance or material which is defined or
deemed to be hazardous or toxic pursuant to any Environmental Laws. To Seller's
knowledge, there are no underground storage tanks located on the Property;
(g)Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties”).
The representations and warranties of Seller shall survive Closing for a period
of one (1) year.
12.Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)Buyer is duly formed, validly existing and in good standing under the laws of
Delaware, is authorized to consummate the transaction set forth herein and
fulfill all of its obligations hereunder and under all closing documents to be
executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer's obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
(b)Buyer is familiar with the source of funds for the Purchase Price and
represents that, to the best of its knowledge after due inquiry and
investigation, all such funds derived from legitimate business activities within
the United States of America and/or from loans from a banking or financial
institution chartered or organized within the United States of America. Buyer
shall provide to Seller any and all documents, certifications or other evidence,
as may be requested from time to time by Seller in its reasonable discretion,
confirming the source of funds for the Purchase Price (and that such funds
derived from legitimate business activities).
(c)Buyer is not subject to sanctions of the United States government or in
violation of any federal, state, municipal or local laws, statutes, codes,
ordinances, orders, decrees, rules or regulations (“Laws”) relating to terrorism
or money laundering, including, without limitation, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”) and
the Uniting and Strengthening of America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot
Act”). Buyer is not a “Prohibited Person”, which term is defined as follows: (i)
a person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order; (ii) a person or entity owned or
controlled by, or acting for or on behalf of, any person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, the
Executive Order; (iii) a person or entity with whom Seller is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or anti-money
laundering law, including the Executive Order and the Patriot Act; (iv) a person
or entity who commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order; or (v) a person or entity that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Asset Control at its
official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.

12

--------------------------------------------------------------------------------




The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.Conditions Precedent to Buyer's Obligations. Buyer's obligation to pay the
Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent for each Property
on and as of the date of Closing:
(a)Seller shall deliver to Escrow Agent on or before the Closing the items set
forth in Section 10(a) above;
(b)Buyer shall receive from Escrow Agent or any other title insurer approved by
Buyer in its judgment and discretion, a current ALTA owner's form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the real property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer's good and marketable title in fee
simple to the real property and in the condition specified in Sections 5 and 6
and otherwise in such form and with such endorsements as provided in the title
commitment approved by Buyer pursuant to Section 6 hereof and subject only to
the Permitted Exceptions (the “Title Policy”);
(c)Each Tenant shall be in possession of the premises demised under its Lease,
open for business to the public and paying full and unabated rent under the
Leases and Tenant shall not have assigned or sublet any of the Property except
to any physician or physicians group who may be subleasing office space;
(d)The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(e)Seller shall have made all contributions, payments and/or reimbursements and
completed any and all work required by any governmental authority in connection
with the construction and development of the Property, including, without
limitation, as required by any variance or site plan approval.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.Conditions Precedent to Seller's Obligations. Seller's obligation to deliver
title to the Property shall be subject to compliance by Buyer with the following
conditions precedent on and as of the date of Closing:
(a)Buyer shall deliver to Seller on the Closing Date the remainder of the
Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof;
(b)Buyer shall deliver to Escrow Agent on or before the Closing the items set
forth in Section 10(b) above; and
(c)The representations and warranties of Buyer contained in this Agreement shall
have been true when made and shall be true in all material respects at and as of
the date of Closing as if such representations and warranties were made at and
as of the Closing, and Buyer shall have performed and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Seller shall have the rights and remedies set forth in Section 9(a)
of this Agreement.
15.Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
which is three (3) business days

13

--------------------------------------------------------------------------------




after deposited in the United States mail, registered or certified, return
receipt requested, or (iv) which is one (1) business day deposited with a
nationally recognized overnight courier, next business day delivery, to the
addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.Seller Covenants. Seller agrees that each Seller with respect to such
Seller's Property: (a) shall continue to operate and manage each Property in the
same manner in which Seller has previously operated and maintained such
Property; (b) shall, subject to Section 7 hereof and subject to reasonable wear
and tear, maintain or cause its Tenant to maintain each Property in the same (or
better) condition as exists on the date hereof; and (c) shall not, without
Buyer's prior written consent, which, after the expiration of the Due Diligence
Period may be withheld in Buyer's sole discretion: (i) amend the Leases in any
manner, nor enter into any new lease, license agreement or other occupancy
agreement with respect to any Property; (ii) consent to an assignment of the
Leases or a sublease of the premises demised thereunder or a termination or
surrender thereof; (iii) terminate the Leases nor release any guarantor of or
security for the Leases unless required by the express terms of the Leases;
and/or (iv) cause, permit or consent to an alteration of the premises demised
thereunder (unless such consent is non-discretionary). Seller shall promptly
inform Buyer in writing of any material event adversely affecting the ownership,
use, occupancy or maintenance of any Property, whether insured or not.
17.Performance on Business Days. A “business day” is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.
18.Entire Agreement. This Agreement constitutes the sole and entire agreement
among the parties hereto and no modification of this Agreement shall be binding
unless in writing and signed by all parties hereto. No prior agreement or
understanding pertaining to the subject matter hereof (including, without
limitation, any letter of intent executed prior to this Agreement) shall be
valid or of any force or effect from and after the date hereof.
19.Severability. If any provision of this Agreement, or the application thereof
to any person or circumstance, shall be invalid or unenforceable, at any time or
to any extent, then the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
20.No Representations or Warranties. Buyer hereby acknowledges, understands and
agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever.
21.Applicable Law. This Agreement shall be construed under the laws of the State
or Commonwealth in which the Property is located, without giving effect to any
state's conflict of laws principles.
22.Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date

14

--------------------------------------------------------------------------------




for Closing shall not be delayed or adversely affected by reason of the
Exchange; (d) the accomplishment of the Exchange shall not be a condition
precedent or condition subsequent to the Exchanging Party's obligations under
the Agreement; and (e) the Non-Exchanging Party shall not be required to hold
title to any land other than the Property for purposes of the Exchange. The
Exchanging Party agrees to defend, indemnify and hold the Non-Exchanging Party
harmless from any and all liability, damage or cost, including, without
limitation, reasonable attorney's fees that may result from Non-Exchanging
Party's cooperation with the Exchange. The Non-Exchanging Party shall not, by
reason of the Exchange, (i) have its rights under this Agreement, including,
without limitation, any representations, warranties and covenants made by the
Exchanging Party in this Agreement (including but not limited to any warranties
of title, which, if Seller is the Exchanging Party, shall remain warranties of
Seller), or in any of the closing documents (including but not limited to any
warranties of title, which, if Seller is the Exchanging Party, shall remain
warranties of Seller) contemplated hereby, adversely affected or diminished in
any manner, or (ii) be responsible for compliance with or deemed to have
warranted to the Exchanging Party that the Exchange complies with Section 1031
of the Code.
23.Broker's Commissions. Buyer and Seller each hereby represent that, except for
the Broker, there are no other broker involved or that have a right to proceeds
in this transaction. Seller shall be responsible for payment of commissions to
the Broker pursuant to a separate written agreement executed by Seller. Seller
and Buyer each hereby agree to indemnify and hold the other harmless from all
loss, cost, damage or expense (including reasonable attorneys' fees at both
trial and appellate levels) incurred by the other as a result of any claim
arising out of the acts of the indemnifying party (or others on its behalf) for
a commission, finder's fee or similar compensation made by any broker, finder or
any party who claims to have dealt with such party (except that Buyer shall have
no obligations hereunder with respect to any claim by Broker). The
representations, warranties and indemnity obligations contained in this section
shall survive the Closing or the earlier termination of this Agreement.
24.Assignment. Buyer may assign its rights under this Agreement to another
entity which shall be controlled by Buyer, provided, however, that no such
assignment shall relieve Buyer of any of its obligations hereunder until Closing
is complete. Buyer shall provide Seller with a copy of such assignment agreement
executed by Buyer and such assignee at least five (5) days prior to the date of
Closing, which assignment agreement shall contain an express assumption by the
assignee of all obligations, covenants and liabilities arising under this
Agreement. Except as set forth in this Section 24, Buyer may not assign this
Agreement or any of its rights hereunder without the prior written consent of
Seller, which consent may not be unreasonably withheld by Seller.
25.Attorneys' Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party's attorneys' fees and disbursements
and court costs incurred in such action.
26.Time of the Essence. Time is of the essence with respect to each of Buyer's
and Seller's obligations hereunder.
27.Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
28.Anti Terrorism. Neither Buyer or Seller, nor any of their affiliates, are in
violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56,

15

--------------------------------------------------------------------------------




as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws administered by the United States Treasury Department's
Office of Foreign Asset Control (as any of the foregoing may from time to time
be amended, renewed, extended, or replaced).
29.Miscellaneous.
(a)Buyer is a sophisticated investor and its decision to purchase the Property
is based upon its own independent expert evaluations of such facts and materials
deemed relevant to Buyer and its agents. Buyer has not relied in entering into
this Agreement upon any oral or written information from the Sellers or any of
the Sellers' agents, consultants, advisors or representatives except the
Sellers' representations and warranties expressly set forth in this Agreement.
Without limiting the generality of the foregoing, except as otherwise expressly
provided herein, BUYER ACKNOWLEDGES AND AGREES WITH SELLERS THAT BUYER IS
PURCHASING THE PROPERTY IN “AS IS”, “WHERE IS” AND “WITH ALL FAULTS” CONDITION
ON THE CLOSING DATE, INCLUDING ANY LATENT DEFECT OR NON-DISCOVERABLE DEFECT,
SPECIFICALLY AND EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS OR
GUARANTEES, EITHER EXPRESS OR IMPLIED OF ANY KIND, NATURE, OR TYPE WHATSOEVER
FROM OR ON BEHALF OF SELLERS AND SELLERS DISCLAIM AND BUYER WAIVES ANY AND ALL
WARRANTIES, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR AS TO ANY ENVIRONMENTAL MATTERS. SELLERS IS
NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS, REAL ESTATE BROKERS, “SET-UPS,” OFFERING MEMORANDA OR
INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER,
ADVISOR, CONSULTANT, AGENT, EMPLOYEE, REPRESENTATIVE OR OTHER PERSON.
(b)This Agreement shall not be recorded in the office for the recording of deeds
or in any other office or place of public record.
(c)Tender of an executed deed and purchase money is hereby waived.
(d)The date and time for the performance of all obligations hereunder shall be
deemed to be of the essence of this Agreement.
(e)If the expiration of a time period provided hereunder shall fall on a
Saturday, Sunday or on a day which banking institutions in the state in which a
Property is located are authorized by law to close, then, such time period shall
be deemed to expire on the next day which is not a Saturday, Sunday or a day on
which banking institutions in the State in which a Property is located are
authorized by law to close (any such days which are not such Saturdays, Sundays
or days on which such banking institutions are authorized by law to close are
referred to in this Agreement as “business days”).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

16

--------------------------------------------------------------------------------




BUYER:
SELLERS:
AMERICAN REALTY CAPITAL II, LLC,
a Delaware limited liability company


By:  /s/ William M. Kahane
      Name: William M. Kahane
      Title: President
PALESTRA FLORIDA, LLC,
a Pennsylvania limited liability company


By:/s/ Vincent Curran, Jr.
Name: Vincent Curran, Jr.
Title: Authorized Member
Date:   January 7, 2011
PALESTRA ARKANSAS, LLC,
a Pennsylvania limited liability company


By:/s/ Vincent Curran, Jr.
Name: Vincent Curran, Jr.
Title: Authorized Member
 
2000 LLEWELLYN ASSOCIATES, L.P.,
a Pennsylvania limited partnership


By:2000 Llewellyn, Inc., its General
Partner


By:/s/ Vincent Curran, Jr.
Name: Vincent Curran, Jr.
Title: Authorized Member


Dated: :   January 7, 2011





THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
ESCROW AGENT:
 
CHICAGO TITLE INSURANCE COMPANY
 
By: /s/ Edwin G. Ditlow
 
Name: Edwin G. Ditlow
 
Date: :   January 10, 2011
 



PH2 1006796v3 11/24/10


B-1
PH2 1006796v3 11/24/10
EXHIBITS


Exhibit A1    -    List of Properties


Exhibit A2     -    List of Leases and Rents


Exhibit B    -    Form of Special Warranty Deed


Exhibit C    -    Form of Assignment of Lease


Exhibit D    -    Form of Bill of Sale

17

--------------------------------------------------------------------------------






Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties


Exhibit F    -    Form of Tenant Estoppel


Exhibit G    -    Form of Tenant Notice


Exhibit H    -    Warranties
A-2
PH2 1006796v3 11/24/10
EXHIBIT A1


LIST OF PROPERTIES




 
 
 
 
 
 
 
 
 
 
 
 
 
Property
Address
City
State
Owner/Seller
Site Area
Bldg Sq Feet
Purchase Price
DaVita Dialysis
902/904 W. Greenwood Street
Abbeville
SC
Palestra Florida, LLC
1.441
5,000
$2,023,555
DaVita Dialysis
201 S. Delaware Avenue
Okmulgee
OK
Palestra Arkansas, LLC
0.643
5,754
$1,710,088
DaVita Dialysis
1320 W. Keiser Avenue
Osceola
AR
Palestra Arkansas, LLC
0.720
4,275
$1,447,326
DaVita Dialysis
6002 Boll Weevil Circle
Enterprise
AL
 
1.270
6,800
$2,501,026
DaVita Dialysis
9205 Linwood Avenue
Shreveport
LA
Palestra Florida, LLC
1.040
5,600
$17,779,040
DaVita Dialysis
216 Hester Parker Drive
Marked Tree
AR
Palestra Arkansas, LLC
0.710
4,596
$1,444,073
 
 
 
 
TOTAL:
5.823
32,035
$10,903,962





EXHIBIT A2


LIST OF LEASES AND RENTS




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Property
Address
City
State
Rent Commencement
Rent Increase
Site Area
Bldg. Sq Feet
Current Annual Rent
 
 
DaVita Dialysis
902/904 W. Greenwood Street
Abbeville
SC
1/15/2010
2.0%/yr
1.441
5,000
$160,550
DaVita Dialysis
201 S. Delaware Avenue
Okmulgee
OK
5/3/2010
2.0%/yr
0.643
6,800
$198,432
DaVita Dialysis
1320 W. Keiser Avenue
Osceola
AR
6/19/2009
2.0%/yr
0.720
4,275
$114,832
DaVita Dialysis
6002 Boll Weevil Circle
Enterprise
AL
2/1/2011
2.0%/yr
1.270
13,000
$232,106
DaVita Dialysis
9205 Linwood Avenue
Shreveport
LA
9/16/2009
2.0%/yr
1.040
5,600
$141,060
DaVita Dialysis
216 Hester Parker Drive
Marked Tree
AR
10/12/2009
2.0%/yr
0.710
4,596
$114,574
 
 
 
 
 
TOTALS:
5.823
32,025
$865,126
 
 
 
 
 
 
 
 
 
 
 



B-1
PH2 1006796v3 11/24/10


EXHIBIT B



18

--------------------------------------------------------------------------------




FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]




ATTACH FORM DEED FOR EACH STATE -
BASED ON VESTING DEEDS INTO SELLERS


C-1
PH2 1006796v3 11/24/10
EXHIBIT C


FORM OF
ASSIGNMENT AND ASSUMPTIONS OF LEASE AND SECURITY DEPOSIT


______________________________ (“Assignor”), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ (“Assignee”),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease.


Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
By executing this assignment, Assignee hereby accepts the assignment of and
assumes the obligations set forth in the Lease from and after the date hereof.
Assignee does hereby agree to defend, indemnify and hold harmless Assignor from
any liability, damages (excluding speculative damages, consequential damages and
lost profits), causes of action, expenses and reasonable attorneys' fees
incurred by Assignor by reason of the failure of Assignee to have fulfilled,
performed and discharged all of the various commitments, obligations and
liabilities of the lessor, or landlord under and by virtue of the Lease on or
after the date of this Assignment.


IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 20__, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.


 
ASSIGNOR:
 
____________________________________
 
By:_________________________________
      Name:___________________________
      Title:____________________________
 
ASSIGNEE:
 
____________________________________
 
By:_________________________________
      Name:___________________________
      Title:____________________________


19

--------------------------------------------------------------------------------




D-2
PH2 1006796v3 11/24/10
D-1
PH2 1006796v3 11/24/10
EXHIBIT D


FORM OF BILL OF SALE


For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller's right, title and interest, if
any, in and to those certain items of personal and intangible property
(including any warranty made by third parties in connection with the same and
the right to sue on any claim for relief under such warranties) (the “Personal
Property”) located at or held in connection with that certain real property
located in the State of __________________________, as more particularly
described on Schedule A attached hereto and made a part hereof.


Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.


IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 20__.


 
SELLER:
 
_____________________________________
 
By:__________________________________
 
Name:_______________________________
 
Title:________________________________



SCHEDULE A


TO BILL OF SALE


(Add legal description of Real Property]
E-1
PH2 1006796v3 11/24/10
EXHIBIT E


FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES


THIS ASSIGNMENT, made as of the ___ day of ________, 20__, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
___________________________________(“Assignee”).


W I T N E S S E T H:

20

--------------------------------------------------------------------------------






WHEREAS, by Agreement of Purchase and Sale of Real Property (the “Purchase
Agreement”) dated as of ________, 2010, between Assignor (and the other sellers
named therein) and Assignee, Assignee has agreed to purchase from Assignor as of
the date hereof, and Assignor has agreed to sell to Assignee, that certain
property located at ________________________ (the “Property”); and


WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor's right, title and interest, if any, in contracts, permits, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).


NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.


This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.


IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.


 
ASSIGNOR:
 
_____________________________________
a ____________________________________
 
By:__________________________________
Name:_______________________________
Title:________________________________

F-3
PH2 1006796v3 11/24/10
F-1
PH2 1006796v3 11/24/10
EXHIBIT F


FORM OF TENANT ESTOPPEL


THIS ESTOPPEL CERTIFICATE is made as of the ____ day of ________________, 2010
by DVA Tenant Entity, a ____________________ (“Lessee”) in connection with that
certain Lease Agreement originally dated ____________ by and between Lessee and
Seller's Lessor Entity, a ________________________ as Lessor (the “Lease”) for
the premises located at
______________________________________________________________ (the “Premises”).


Lessee hereby certifies to _____________________________, a
________________________, as follows:


1.
A true and correct copy of the Lease, together with all its amendments, is
attached hereto


21

--------------------------------------------------------------------------------




as Exhibit “A”.


2.
The information set forth below is true and correct as of the date hereof:



(a)
Approximate square footage of the Premises: ____ rentable square feet

(b)
Monthly installment of Rent as of January 1, 2011: $_________

(c)
Commencement Date: __________________

(d)
Termination Date: __________________

(e)
Security Deposit: $0

(f)
Prepaid rent in the amount of: $0

(g)
Renewal Options: Two (2), each at five (5) years

(h)
Lessee has paid all base rent, additional rental and other charges due and
payable through: December 31, 2010



3.
Lessee has accepted possession of the Premises and is in occupancy thereof. As
of the Commencement Date, the Lease will be in full force and effect and no
other lease binding on the Lessee with respect to the Premises will be in effect
as of the Commencement Date.



4.
To the best of Lessee's actual knowledge and belief, without inquiry or
investigation, there exists no default, no facts or circumstances exist that,
with the passage of time or giving of notice, will or could constitute a
default, event of default, or beach on the part of either Lessee or Lessor.



5.
No rent has been paid under the Lease. The first installment of rent will be due
and payable on the Commencement Date.



6.
Lessee has no right of first refusal, option, or other right to purchase the
Building or any part thereof, including, without limitation, the Premises.



IN WITNESS WHEREOF, Lessee has executed this Estoppel Certificate as of the date
first above written.
--- signature page on next page ---
LESSEE:
DVA Tenant Entity, a ____________________




By:                        
Name:                        
Title:                        






FOR LESSEE'S INTERNAL PURPOSES ONLY:
APPROVAL AS TO FORM ONLY




By:                        
Name:                        
Title:    Group General Counsel






---------------------------------------------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------






DaVita Inc. (hereinafter referred to as “Grantor”) is the guarantor of all of
Lessee's obligations under the Lease pursuant to a Guaranty entered into and
effective on _____________________ (“Guaranty”). Guarantor is the parent company
of Lessee, and, as such, the leasing of the Premises by Lessor to Lessee is of
value to the Guarantor. Guarantor hereby represents and acknowledges that the
Guaranty is in full force and effect, and that the Guaranty will remain in full
force and effect for the entire term of the Lease, except if applicable as
provided in Section 3 of the Guaranty. Guarantor has no present defense to the
payment and performance of all of Guarantor's obligations under the Guaranty in
the event of the enforcement of the Guaranty in accordance with its terms.


Guarantor:
DAVITA INC.




By:                        
Name:                        
Title:                        






G-1
PH2 1006796v3 11/24/10
EXHIBIT G


FORM OF NOTICE TO TENANT


TO:    [Tenant]


Re:    Notice of Change of Ownership of ______________________________


Ladies and Gentlemen:


YOU ARE HEREBY NOTIFIED AS FOLLOWS:


That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned's right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.


Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:


 
_____________________________________
_____________________________________
_____________________________________

You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder

23

--------------------------------------------------------------------------------




and promptly provide New Owner with evidence thereof.


 
Very truly yours,
[PRIOR LANDLORD]
 
By:__________________________________
Name:_______________________________
Title:________________________________



H-1
PH2 1006796v3 11/24/10
EXHIBIT H


LIST OF WARRANTIES



24